Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 07/14/2022. Claims 1-13 are pending for examination.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Colombo (WO 2011/080565 A1) in view of King (GB 460338 A).
Regarding claim 1, Colombo teaches a pneumatic tire (Page 10, Lines 10-14) comprising a tread portion extending in a tire circumferential direction to form an annular shape (Page 10, Lines 10-14), a pair of sidewall portions disposed on both sides of the tread portion (Page 10, Lines 10-14), and a pair of bead portions disposed inward of the sidewall portions in a tire radial direction (Page 10, Lines 10-14), wherein a plurality of center blocks are provided in a center region of the tread portion (Fig. 2A, Ref. Num. 32, 33), and a plurality of shoulder blocks are provided in a shoulder region of the tread portion (Fig. 2A, Ref. Num. 22, 27), the center blocks are arranged in pairs across inclined grooves (Fig. 2, Ref. Num. 43) extending at an incline with respect to the tire circumferential direction, and the center block on one side of each of the pairs of center blocks extends from one side to an other side of a tire equator across the tire equator, the center block on the other side extends from the other side to the one side of the tire equator across the tire equator (Fig. 2A, the blocks 32, 33 extend across the tire equator, X). Colombo also teaches that the sipes in the center block are hockey stick shaped with the longer segment of the sipe being angled at the same angle as the block which is between 45 degrees and 80 degrees to the tire circumferential direction (Page. 17, Lines 5-9), which would be 100 degrees to 135 when measured as in the instant application. Due to the angle between the two sipe segments being between 130 degrees to 150 degrees (Page 24, Lines 6-10), the angle of the shorter sipe segment will be between 50 and 105 degrees with the tire circumferential direction. In the shoulder region, the sipes are also hockey stick shaped with the shorter segment being angled the same 130 degrees to 150 degrees as the center block segment and the longer segment being angled the same as the block which is smaller than 120 degrees (Page 12, Lines 33-38). 
Even though Colombo doesn’t explicitly teach the angle of the sipes in the first, second, and third regions, Colombo does teach that the sipes in the most central part of the tread (first region) are angled between 50 and 105 degrees with the tire circumferential direction, that the sipes comprising most of the tread width (second region) including sipes on both the central and shoulder blocks are angled at 100 degrees to 135 to the tire circumferential direction, and that the sipes on the outside section of the tread with near the shoulder (third region) are angled at smaller than 120 degrees to the tire circumferential direction. All three of those overlap with the angles in the instant claims for the sipes in the first, second, and third region which creates a prima facie case of obviousness for those angles. Even though Colombo doesn’t explicitly teach the widths of the first, second, and third region, It would have been obvious to one of ordinary skill in the art before the effective filing date as Colombo shows the sipes being angled as being in a first, second, and third region that have the same size relationship as the regions claimed and while drawings are not to scale, relationships clearly shown in the drawings cannot be disregarded. See MPEP. 2125.  However, Higashiura does not teach that each center block includes a V-shaped notch.
In an analogous art, King teaches a tire with blocks (Fig. 7, Ref. Num. 1) that has V-shape serrations (Fig. 1) defined by two wall surfaces on the entire length of the block walls (Fig. 7, Ref. Num. 3). Both of the wall surfaces are angled at 45 degrees from the block wall as the serration if formed from a triangle with a 90 degree angle (Page 4, Lines 6-15). The long longitudinal wall of the center blocks taught by Colombo are angled at an angle α1 (Fig. 2A) which is between 20 degrees and 45 degrees to the axial direction (Page. 17, Lines 5-9). When the serrations are placed on this wall, they will be angled at 45 degrees to the longitudinal wall which will make the first wall angled between 0 and 15 degrees to the circumferential direction and the second wall angled between 0 and 15 degrees to the axial direction, both of these ranges being within the ranges required by the instant claims. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Colombo with King in order to add V-shaped serrations all along the walls of the tread blocks. This modification will increase the edge length to improve the road-holding abilities of the tire while providing a less-concentrated distribution of stress at the root portion of the pattern units (Page 3, Lines 1-7).
Regarding claim 8, Colombo teaches that the angle between the bent portion of each sipe is 130 degrees to 150 degrees (Page 24, Lines 6-10).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Colombo (WO 2011/080565 A1) in view of King (GB 460338 A) as applied to claim 1 above, and further in view of Sanae (US 2017/0253086 A1).
Regarding claim 5, Colombo in view of King does not teach that the shoulder sipe communicates with the groove. 
In an analogous art, Sanae teaches a tire with a shoulder sipe (Fig. 1, Ref. Num. 20) that extends across the entire width of the shoulder land region (Para. [0067]) to divide the land region circumferentially. For the shoulder land region, that would be from the groove to the tread edge and since the shoulder blocks of Colombo extend past the tread edge (Fig. 2A, Ref. Num. 31), the sipe will also end within the shoulder block.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Colombo and King with Sanae to have the shoulder sipe extend across the width of the entire shoulder region. This modification will mitigate the rigidity of the land region without deteriorating the steering stability and will reduce vibrations (Sanae; Para. [0067]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Colombo (WO 2011/080565 A1) in view of King (GB 460338 A) and Sanae (US 2017/0253286 A1) as applied to claim 5 above, and further in view of Higashiura (US 2017/0297379 A1).
Regarding claim 6, modified Colombo does not teach the shoulder groove.
In an analogous art, Higashiura teaches a shoulder groove (Fig. 1, Ref. Num. 21) that extends from a road contact surface of the shoulder block (Para. [0060]; the groove is sometimes in contact with the road) to the outer side in the tire lateral direction and does not communicate with the shoulder sipe (Fig. 2, Ref. Num. 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified Colombo to add the shoulder groove of Higashiura to the shoulder block. This modification will allow large contact pressure to be applied to the shoulder block when braking on a snowy road (Higashiura; Para. [0060]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Colombo (WO 2011/080565 A1) in view of King (GB 460338 A) as applied to claim 1 above, and further in view of Hamanaka (US 2014/0326381 A1).
Regarding claim 7, Colombo in view of King does not teach that the sipes include a portion with a large depth and a portion with a small depth with a small depth at least at both end portions.
In an analogous art, Hamanaka teaches a sipe (Fig. 1, Ref. Num. 6) where the depth is largest in the center portion and decreases towards the end points (Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Colombo and King with Hamanaka in order to form the sipes with the depth decreasing towards the sipe end points. This modification will suppress cracking originating at the sipe endpoints (Hamanaka; Para. [0071]).
Allowable Subject Matter
Claims 2-4 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Colombo (WO 2011/080565 A1) in view of King (GB 460338 A).
Colombo in view of King teaches the limitations of claim 1. However, the notches taught by King that are do not extend far into the blocks; therefore they will not extend more than halfway through the block of Colombo so that the sipe will extend across the wall surfaces of the notch. Even if the sipe of Colombo did extend across the notch as the sipe extends across the notch it will be split into two different sipes. Since the sipe of Colombo only has one bent portion, all of the sipes in the center and shoulder blocks will no longer have a bent portion and the combination would no longer meet the claim limitations of claim 1. It is the examiner’s opinion that without the improper use of hindsight or destroying the references for their intended use, it would not have been obvious to combine prior art references in the manner required by the instant claims such that a pair of sipes extending across the notch are formed on both sides of the two wall surfaces of the notch of the center block, as required by claims 2-4 and 9-13.
Response to Arguments
Applicant’s arguments, see Page 9, Para. 3, filed 07/14/2022, with respect to the rejection of claim 1 under 35 USC 103 over Higashiura in view of King have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made over Colombo in view of King.
Applicant's arguments filed 07/14/2022 over the validity of Higashiura as prior art have been fully considered but they are not persuasive. Even though the priority of Higashiura was never perfected, the priority does not need to be perfected for Higashiura to use the foreign priority date as the effective filing date to be eligible as prior art under 35 USC 102(a)(2). In order for the prior art to use the foreign priority date as the effective filing date, the foreign priority document just needs to support the information in the US version. See MPEP 2151.01.
Applicant's arguments filed 07/14/2022 over King have been fully considered but they are not persuasive. Regarding the argument that by adding the serrations of King to an angled block removes the road gripping abilities, the serration should still provide some of the benefit of the road gripping abilities as both walls of the serration are angled in regards to the circumferential direction even though one of them is at a small angle, but either way they should still provide the stress reducing properties based on the shape and size of the serrations. In regards to this being impermissible hindsight, King states that the curvature of the rib may be followed while maintain the angle between the sides of the serration (Page 4, Lines 6-15) which would give someone of ordinary skill in the art reason to maintain the angle with the sidewall of the block. While King states that this improvement is for tires especially made from natural rubber, that is a preferred embodiment as the claim doesn’t seem to restrict the invention to natural rubber tires and there is no indication that this invention would not work for tires made of other types of rubber. 
In response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749